Exhibit 10.3

FAMILY DOLLAR

COMPENSATION DEFERRAL PLAN

(as amended and restated effective January 1, 2005)

 

1. Name:

This plan shall be known as the “Family Dollar Compensation Deferral Plan” (the
“Plan”).

 

2. Purpose and Intent:

Family Dollar Stores, Inc. and Family Dollar, Inc. (collectively, the
“Corporation”) established this Plan effective March 30, 2003 for the purpose of
providing certain of its associates with the opportunity to defer payment of
certain base salary and annual bonuses in accordance with the terms and
provisions set forth herein. The Corporation is hereby amending and restating
the Plan effective as of January 1, 2005 (the “Restatement Date”) to reflect
certain design changes in order for the Plan to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and to otherwise
meet current needs. It is the intent of the Corporation that amounts deferred
under the Plan by an associate shall not be taxable to the associate for income
tax purposes until the time actually received by the associate. The provisions
of the Plan shall be construed and interpreted to effectuate that intent.

 

3. Definitions:

For purposes of the Plan, the following terms have the following meanings:

“Account” means the account established to record a Participant’s interest under
the Plan attributable to amounts credited to the Participant pursuant to the
Plan. The Account shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her Beneficiary, pursuant to the Plan.

“Annual Bonus” means, with respect to a Participant, any annual bonus payable to
the Participant pursuant to any bonus compensation plan of a Participating
Employer approved for purposes of this Plan by the Plan Committee, provided that
any such plan shall provide for “performance-based compensation” within the
meaning of Code Section 409A.

“Associate” means an individual employed by a Participating Employer.

“Beneficiary” means any person or trust designated by a Participant in
accordance with procedures adopted by the Plan Committee to receive the
Participant’s Account in the event of the Participant’s death. If the
Participant does not designate a Beneficiary, the Participant’s Beneficiary is
his or her spouse, or if not then living, his or her estate.

“CEO” means the Chief Executive Officer of Family Dollar Stores, Inc.

“Class Year Deferrals” means, for each Plan Year beginning on or after
January 1, 2006, the deferrals under Paragraph 5(b) below of a Participant’s
base salary for the Plan Year plus the deferral of any portion of the
Participant’s Annual Bonus earned for services rendered during the fiscal year
of the Corporation ending during such Plan Year, including any related
adjustments for deemed investments in accordance with Paragraph 5(d) below.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes any valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

“Compensation Committee” means the committee of individuals who are serving from
time to time as the Compensation Committee of the Board of Directors of Family
Dollar Stores, Inc.



--------------------------------------------------------------------------------

“Disability” means “disability” as defined under applicable laws for purposes of
receiving Social Security benefits. A “Disabled” Participant means a Participant
suffering from a Disability. A Participant’s “Date of Disability” is the date
that the Plan Committee is first notified that the Participant is Disabled.

“Eligible Associate” means an Associate designated as an Eligible Associate
pursuant to Paragraph 5(a).

“Participant” means an Eligible Associate who has elected to defer compensation
under the Plan as provided in Paragraph 5(b).

“Participating Employer” means the Corporation and any other incorporated or
unincorporated trade or business that adopts the Plan.

“Payment Sub-Account” means a portion of a Participant’s Account established by
the Plan Committee to facilitate the administration of distributions under the
Plan, including without limitation Payment Sub-Accounts representing (i) each
separate set of Class Year Deferrals and (ii) each separate set of deferrals
related to Plan Years before January 1, 2006.

“Plan Committee” means the administrative committee under the Savings Plan.

“Plan Year” means the calendar year.

“Savings Plan” means the Family Dollar Employee Savings and Retirement Plan and
Trust, as in effect from time to time.

“Separation from Service” means a Participant’s “separation from service” with
the Participating Employers within the meaning of Code Section 409A and any
applicable administrative policies of the Corporation.

 

4. Administration:

The Plan Committee shall be responsible for administering the Plan. The Plan
Committee shall have all of the powers necessary to enable it to properly carry
out its duties under the Plan. Not in limitation of the foregoing, the Plan
Committee shall have the power to construe and interpret the Plan and to
determine all questions that arise thereunder. The Plan Committee shall have
such other and further specified duties, powers, authority and discretion as are
elsewhere in the Plan either expressly or by necessary implication conferred
upon it. The Plan Committee may appoint any agents that it deems necessary for
the effective performance of its duties, and may delegate to those agents those
powers and duties that the Plan Committee deems expedient or appropriate that
are not inconsistent with the intent of the Plan. All decisions of the CEO, the
Plan Committee and the Compensation Committee upon all matters within the scope
of his or its authority shall be made in the Chief Executive Officer’s, Plan
Committee’s or Compensation Committee’s sole discretion and shall be final and
conclusive on all persons, except to the extent otherwise provided by law.

 

5. Eligibility, Deferrals and Account Adjustments:

(a) Eligibility. For each Plan Year, (i) the Compensation Committee shall
designate which Associates who are “named executive officers” in the
Corporation’s annual proxy statement shall be Eligible Associates for the Plan
Year, and (ii) the CEO shall designate which Associates other than the “named
executive officers” shall be Eligible Associates for the Plan Year; provided,
however, that the determination of Eligible Associates shall be made consistent
with the requirement that the Plan be a “top hat” plan for purposes of the
Associate Retirement Income Security Act of 1974, as amended. An Associate
designated as an Eligible Associate with respect to one Plan Year need not be
designated as an Eligible Associate for any subsequent Plan Year.

(b) Elections to Defer. A person who is an Eligible Associate for a Plan Year
may elect to defer a percentage of the Eligible Associate’s base salary for the
Plan Year and a percentage of any Annual Bonus for performance during the fiscal
year of the Corporation ending during the Plan Year. The Plan Committee shall
establish from time to time the minimum and maximum percentages for deferral
elections, which may be different

 

2



--------------------------------------------------------------------------------

for elections to defer base salary and elections to defer Annual Bonuses and
which may vary among groups of Eligible Associates. Elections to defer base
salary or Annual Bonuses for a Plan Year must be made before the first day of
the Plan Year, provided that a newly hired Eligible Associate who first becomes
eligible to participate in the Plan after the start of the Plan Year may make
such deferral election within thirty (30) days after first becoming eligible to
participate in the Plan as notified by the Plan Committee. All elections made
under this Paragraph 5(b) shall be made in writing on a form, or pursuant to
other non-written procedures, as may be prescribed from time to time by the Plan
Committee and shall be irrevocable for the Plan Year; provided, however, that if
an Eligible Associate experiences an unforeseeable emergency as described in
Section 7(g) below or receives a hardship withdrawal under the Savings Plan, the
Plan Committee may determine to cancel any deferral election for such
Participant under the Plan for the Plan Year in which such unforeseeable
emergency or hardship withdrawal occurs consistent with the requirements of Code
Section 409A. An election to defer made by an Eligible Associate with respect to
any base salary or Annual Bonus payable for a Plan Year shall not automatically
apply with respect to any base salary or Annual Bonus payable for any subsequent
Plan Year. Amounts deferred under the Plan shall not be taken into account for
purposes of determining contributions or allocations under the Savings Plan.

(c) Establishment of Accounts. A Participating Employer shall establish (or
cause to be established) an Account for each Participant employed by the
Participating Employer. Each Account shall be designated by the name of the
Participant for whom established. The amount of any base salary or Annual Bonus
deferred by a Participant shall be credited to the Participant’s Account as of
the date the base salary or Annual Bonus would have otherwise been paid to the
Participant.

(d) Account Adjustments for Deemed Investments. The Plan Committee shall from
time to time designate one or more investment vehicle(s) in which the Accounts
of Participants shall be deemed to be invested. Each Participant may designate
the investment vehicle(s) in which his or her Account shall be deemed to be
invested according to the procedures developed by the Plan Committee, except as
otherwise required by the terms of the Plan. No Participating Employer shall be
under an obligation to acquire or invest in any of the deemed investment
vehicle(s), and any acquisition of or investment in a deemed investment vehicle
by a Participating Employer shall be made in the name of the Participating
Employer and shall remain the sole property of the Participating Employer. The
Plan Committee shall also establish from time to time a default investment
vehicle into which a Participant’s Account shall be deemed to be invested if the
Eligible Associate fails to provide investment instructions to the Plan
Committee. Account adjustments shall be applied pro rata among a Participant’s
various Payment Sub-Accounts.

(e) Timing of Adjustments. The adjustments to Accounts for deemed investments as
provided in Paragraph 5(d) shall be made from time to time at such intervals as
determined by the Plan Committee. The Plan Committee may determine the frequency
of account adjustments by reference to the frequency of Account adjustments
under another plan sponsored by a Participating Employer. The amount of the
adjustment shall equal the amount that the Participant’s Account would have
earned (or lost) for the period since the last adjustment had the Account
actually been invested in the deemed investment vehicle(s) designated by the
Participant for the period.

(f) Other Contributions. A Participating Employer may from time to time, in its
sole and exclusive discretion, elect to credit a Participant’s Account with
additional amounts not otherwise contemplated by this Paragraph 5, which amounts
shall be subject to the provisions hereof related to Account adjustments and
payments. Any such amounts shall be included as part of the Class Year Deferrals
for the Plan Year credited.

(g) Statements of Account. Each Participant shall receive a statement of the
Participant’s Account balance no less frequently than annually.

 

6. Distribution Provisions for 2005:

(a) In-Service Withdrawals. Each Participant who is in the active service of a
Participating Employer shall be given the opportunity up through November 30,
2005 (or such other date during 2005 as selected by the Plan Committee) to elect
a distribution of some or all of the Participant’s Account balance as of such
date and to cancel any deferral elections that would otherwise apply during
December 2005. Such distribution shall be made on or before December 31, 2005.
Unless otherwise specified, a distribution under this Paragraph 6(a) of less
than a Participant’s entire Account balance shall be made pro rata from each
Payment Sub-Account maintained under the Plan for the Participant.

 

3



--------------------------------------------------------------------------------

(b) Special Payment Elections. Each Participant employed with the Corporation as
of a date specified by the Plan Committee prior to December 31, 2006 shall be
given the opportunity during an election window specified by the Plan Committee
ending no later than December 31, 2006 to make a payment election applicable
separately to each Payment Sub-Account maintained under the Plan for the
Participant, in each case to the extent such amounts are not otherwise withdrawn
during 2005 pursuant to Paragraph 6(a) above. The Participant may in each case
elect from among the payment options set forth in Paragraph 7(b) below, and such
election shall be immediately effective. In the event a Participant covered by
this Paragraph 6(b) fails to make a payment election with respect to any Payment
Sub-Account, the payment method shall be (x) the payment method most recently
elected by the Participant under the Plan according to the records of the Plan
Committee, even if that prior payment election had not yet become effective, or
(y) in the absence of any such prior payment election, a lump sum payment
following Separation from Service or Disability as set forth in Paragraph 7(b)
below. Any subsequent change to such payment election must comply with the
requirements of Paragraph 7(c) below. Payments pursuant to such election shall
otherwise be subject to the requirements of Paragraph 7 below.

 

7. Distribution Provisions After 2005:

(a) Class Year Payment Elections. A Participant for any Plan Year beginning on
or after January 1, 2006 shall elect from among the available forms of payment
set forth in Paragraph 7(b) below the form of payment that shall apply to the
Payment Sub-Account comprised of the Class Year Deferrals for each such Plan
Year. The payment election shall be made coincident with the deferral elections
under Paragraph 5(b) above for such Plan Year.

(b) Available Forms of Payment. A Participant shall select from among the
following forms of payment for each Payment Sub-Account to which separate
payment elections are made available pursuant to Paragraphs 6(b) and 7(a) above.
The Participant must select a single form of payment applicable to each Payment
Sub-Account (i.e., a Payment Sub-Account may not be “split” among more than one
form of payment):

 

  (i) Lump Sum Payment Following Separation from Service or Disability. The
balance of the applicable Payment Sub-Account shall be payable in a single cash
payment as soon as administratively practicable after the earlier of (A) six
months after the Participant’s Separation from Service or (B) the Participant’s
Date of Disability; or

 

  (ii) Lump Sum Payment In Specified Year. The balance of the applicable Payment
Sub-Account shall be payable in a single cash payment during the first 90 days
of the calendar year elected by the Participant; provided, however, that the
payment shall be made as soon as administratively practicable after the earlier
of (A) six months after the Participant’s Separation from Service or (B) the
Participant’s Date of Disability; or

 

  (iii) Annual Installments Following Separation from Service or Disability. The
balance of the applicable Payment Sub-Account shall be payable in annual
installments over a period of five (5) or ten (10) years as selected by the
Participant commencing as soon as administratively practicable after the earlier
of (A) six months after the Participant’s Separation from Service or (B) the
Participant’s Date of Disability; or

 

  (iv) Annual Installments Commencing In Specified Year. The balance of the
applicable Payment Sub-Account shall be payable in annual installments over a
period of five (5) or ten (10) years as selected by the Participant commencing
during the first 90 days of the calendar year elected by the Participant;
provided, however, that the installments shall commence as soon as
administratively practicable after the earlier of (A) six months after the
Participant’s Separation from Service or (B) the Participant’s Date of
Disability.

 

4



--------------------------------------------------------------------------------

A Participant who fails to make a payment election for a Payment Sub-Account in
accordance with the provisions of this Paragraph 7(b) shall be deemed to have
elected for such Payment Sub-Account a lump sum payment following Separation
from Service or Disability.

(c) Subsequent Changes to Payment Elections. A Participant who is in the active
service of a Participating Employer may change the timing or form of payment
elected under Paragraph 7(b)(ii) or (iv) above, or the timing or form of payment
subsequently elected under this Paragraph 7(c), with respect to a Payment
Sub-Account only if (i) such election is made at least twelve (12) months prior
to the date the payment of the Payment Sub-Account would have otherwise
commenced and (ii) the effect of such election is to defer commencement of such
payments by at least five (5) years.

(d) Default Lump Sum Payment. Notwithstanding any provision herein to the
contrary, a Participant’s entire Account balance shall be payable in a single
cash payment on or as soon as administratively practicable after the
Participant’s Separation from Service if, as of the Participant’s date of
Separation from Service, either (i) the Participant has less than two (2) years
of employment (measured from the Participant’s hire date) or (ii) the balance of
the Participant’s Account is less than $25,000.

(e) Installments. If amounts are payable to a Participant in the form of annual
installments, the first annual installment shall be paid commencing per the
applicable election set forth in Paragraph 7(b) above, and each subsequent
annual installment shall be paid on or about the anniversary of the first
installment. The amount payable on each payment date shall be equal to the
balance of the applicable Sub-Account Account on the applicable payment date
divided by the number of remaining installments (including the installment then
payable).

(f) Death. If a Participant dies after having commenced installment payments,
any remaining unpaid installment payments shall be paid to the Participant’s
Beneficiary as and when they would have otherwise been paid to the Participant
had the Participant not died. If a Participant Separates from Service due to
death, the Participant’s Account shall be payable to the Participant’s
Beneficiary commencing as soon as administratively practicable after the
Participant’s death in the form of either a single cash payment or five (5) or
ten (10) annual installments as elected by the Participant pursuant to this
Paragraph 7(f). Such payment method election shall be made by the Participant at
such time or times and pursuant to such procedures as the Plan Committee may
establish from time to time consistent with the requirements of Code
Section 409A. If a Participant fails to make a payment method election under
this Paragraph 7(f), the method of payment to the Beneficiary shall be a single
cash payment.

(g) Withdrawals on Account of an Unforeseeable Emergency. A Participant who is
in active service with a Participating Employer may, if permitted by the Plan
Committee, receive a refund of all or any part of the amounts previously
credited to the Participant’s Account in the case of an “unforeseeable
emergency.” A Participant requesting a payment pursuant to this Paragraph 7(g)
shall have the burden of proof of establishing, to the Plan Committee’s
satisfaction, the existence of an “unforeseeable emergency,” and the amount of
the payment needed to satisfy the same. In that regard, the Participant must
provide the Plan Committee with such financial data and information as the Plan
Committee may request. If the Plan Committee determines that a payment should be
made to a Participant under this Paragraph 7(g), the payment shall be made
within a reasonable time after the Plan Committee’s determination of the
existence of the “unforeseeable emergency” and the amount of payment so needed.
As used herein, the term “unforeseeable emergency” is as defined under
Section 409A to mean (i) a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent, (ii) loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that constitute an “unforeseeable emergency”
shall depend upon the facts of each case, but, in any case, payment may not be
made to the extent that the hardship is or may be relieved (x) through
reimbursement or compensation by insurance or otherwise, (y) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (z) by cessation of deferrals under
the Plan. Examples of what are not considered to be “unforeseeable emergencies”
include the need to send a Participant’s child to college or the desire to
purchase a home. Withdrawals of amounts because of an “unforeseeable emergency”
may not exceed an amount reasonably needed to satisfy the emergency need.

 

5



--------------------------------------------------------------------------------

(h) Other Payment Provisions. To be effective, any elections under Paragraphs 6
or 7 herein shall be made on such form, at such time and pursuant to such
procedures as determined by the Plan Committee in its sole discretion from time
to time. Any deferral or payment hereunder shall be subject to applicable
payroll and withholding taxes. In the event any amount becomes payable under the
provisions of the Plan to a Participant, Beneficiary or other person who is a
minor or an incompetent, whether or not declared incompetent by a court, such
amount may be paid directly to the minor or incompetent person or to such
person’s fiduciary (or attorney-in-fact in the case of an incompetent) as the
Plan Committee, in its sole discretion, may decide, and the Plan Committee shall
not be liable to any person for any such decision or any payment pursuant
thereto.

 

8. Amendment, Modification and Termination of the Plan:

The Compensation Committee shall have the right and power at any time and from
time to time to amend the Plan in whole or in part and at any time to terminate
the Plan; provided, however, that no amendment or termination may reduce the
amount actually credited to a Participant’s Account on the date of the amendment
or termination, or further defer the due dates for the payment of the amounts,
without the consent of the affected Participant. Notwithstanding any provision
of the Plan to the contrary but only to the extent permitted by Code
Section 409A, in connection with any termination of the Plan the Compensation
Committee shall have the authority to cause the Accounts of all Participants
(and Beneficiaries of any deceased Participants) to be paid in a single cash
payment as of a date determined by the Compensation Committee or to otherwise
accelerate the payment of all Accounts in such manner as the Compensation
Committee determines in its discretion.

 

9. Claims Procedures:

Claims for benefits under the Plan shall be addressed pursuant to the claims
procedures applicable under the Savings Plan. Any decision pursuant to such
claims procedures shall be final and conclusive upon all persons interested
therein, except to the extent otherwise provided by applicable law.

 

10. Indemnity of Plan Committee:

The Participating Employers shall indemnify and hold harmless the Plan Committee
(and each individual member thereof) and any Associate to whom the duties of the
Plan Committee may be delegated from and against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to the Plan, except in the case of willful misconduct by the Plan
Committee (or any individual member thereof) or any such Associate.

 

11. Notice:

Any notice or filing required or permitted to be given to the Plan Committee
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, postage pre-paid, to the address below:

Family Dollar Stores, Inc.

Attn: Plan Committee for the Family Dollar Compensation Deferral Plan

P.O. Box 1017

Charlotte, NC 28201-1017

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, postage pre-paid, to
the last known address of the Participant.

 

6



--------------------------------------------------------------------------------

12. Applicable Law:

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
North Carolina.

 

13. Compliance With Code Section 409A:

The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent.

 

14. Miscellaneous:

A Participant’s rights and interests under the Plan may not be assigned or
transferred by the Participant. In that regard, no part of any amounts credited
or payable hereunder shall, prior to actual payment, (i) be subject to seizure,
attachment, garnishment or sequestration for the payment of debts, judgments,
alimony or separate maintenance owed by the Participant or any other person,
(ii) be transferable by operation of law in the event of the Participant’s or
any person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. The Plan shall be an unsecured and
unfunded arrangement. To the extent the Participant acquires a right to receive
payments from the Participating Employers under the Plan, the right shall be no
greater than the right of any unsecured general creditor of the Participating
Employers. Nothing contained herein may be deemed to create a trust of any kind
or any fiduciary relationship between a Participating Employer and any
Participant. Designation as an Eligible Associate or Participant in the Plan
shall not entitle or be deemed to entitle the person to continued employment
with the Participating Employers. The Plan shall be binding on the Corporation
and any successor in interest of the Corporation.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Instrument is executed by the respective duly
authorized officers of FAMILY DOLLAR STORES, INC. and FAMILY DOLLAR, INC. on
April 2, 2008.

 

FAMILY DOLLAR STORES, INC. By:   /s/ C. Martin Sowers Name:   C. Martin Sowers
Title:   Sr. Vice President - Finance

 

FAMILY DOLLAR, INC. By:   /s/ C. Martin Sowers Name:   C. Martin Sowers Title:  
Sr. Vice President - Finance

 

8